Citation Nr: 0421665	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  99-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for blindness in the left 
eye, claimed as secondary to a service-connected right eye 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 RO decision, which denied 
entitlement to service connection for left eye and right eye 
disabilities.  

In September 2000, the Board remanded the case to the RO for 
additional development of both left eye and right eye 
disability claims.  

In an October 2003 decision, the RO granted service 
connection and assigned a 40 percent rating for a right eye 
disability.  The veteran continued his appeal for service 
connection for a left eye disability.  

In June 2004 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in July 2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  There is no competent evidence that the veteran's current 
diminished visual acuity in the left eye had its onset during 
service, is otherwise related to service, or, is causally 
related to any service-connected disability including right 
eye disability.  

3.  The veteran's other current left eye disabilities, 
diagnosed as nuclear sclerotic cataract (senile), primary 
open angle glaucoma and age-related macular degeneration, 
were first shown many years after his separation from service 
and are not related to service or to service-connected 
residuals of a right eye injury with detached retina.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
service and did not proximately result from service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).  In Pelegrini II, the Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, and 
that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See slip op. at 3, 7-10.



In the instant case, the initial RO decision in March 1999 
was made prior to the enactment of the VCAA on November 9, 
2000, and thus, VCAA notice was sent only after the initial 
determination.  Nevertheless, notice was sent prior to the 
transfer and certification of the veteran's appeal to the 
Board in June 2004, and, as explained herein below, complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  

In the VCAA notice sent to the veteran in May 2003, the RO 
advised the veteran of what was required to prevail on his 
claim of secondary service connection, what specifically VA 
would do to assist in that claim, and what the veteran was 
expected to do.  The RO specifically informed the veteran 
that VA would assist him in obtaining records from Federal 
agencies, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO advised 
the veteran that it was still his responsibility to ensure 
that VA received all records not in the possession of a 
Federal department or agency.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his secondary service 
connection claim in the March 1999 rating decision, a 
statement of the case issued to him in April 1999, and in 
supplemental statements of the case issued to him in May 
1999, May 2003, and March 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claim had been denied and the evidence 
it had considered in denying the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  



B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for a left eye 
disability claimed as secondary to a service-connected right 
eye disability.  He was afforded the opportunity to testify 
at a personal hearing in regard to his claim, but he 
declined.  

The RO has sought and obtained for association with the 
claims file pertinent VA medical evidence identified by the 
veteran.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  In 
addition, the veteran was afforded a medical examination in 
November 2000 and January 2003 relevant to his claim, and a 
medical opinion in relation to the claim was obtained by the 
RO in July 2003.  Further, the Board notes that the veteran 
does not allege, nor does the record reflect, that there 
exists outstanding evidence relevant to the issue on appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Factual Background

The veteran claims that his left eye disability is due to his 
service-connected right eye disability.  He states that 
during service his left eye had a pin hole put in it for 
reasons unknown to him other than to relieve strain and 
pressure.  He contends that he currently has blindness in the 
left eye, which was caused by overwork due to loss of vision 
in the right eye.  

In a statement dated in December 1943, J.O., M.D., indicated 
that the veteran claimed to have sustained a right eye injury 
earlier in that month, when he was struck in the eye by a 
steel fragment.  Upon examination, the doctor noted that a 
metal fragment was detected within the vitreous of the 
"left" eye, and expected that without further complications 
the vision in this injured eye was expected to return to 
normal.  

Service medical records show that at the time of the 
veteran's enlistment physical examination in December 1944 he 
was noted to have the visual defect of astigmatism.  His 
visual acuity in both eyes was 6/20, correctable to 20/20.  
The veteran's eyes were otherwise noted as clinically normal.  
Two days later at a Naval training center, his vision defect 
was again noted, with visual acuity in the right eye of 5/20, 
correctable to 13/20, and in the left eye of 3/20, 
correctable to 12/20.  In July 1945 he was admitted to the 
hospital for what was initially diagnosed as choroiditis.  On 
admission, he had visual acuity in the right eye of 2/20, 
correctable to 6/20, and in the left eye of 7/20, correctable 
to 20/20.  He subsequently underwent an evaluation by a 
screening board.  It was determined at that time that he 
suffered from poor vision in the right eye due to a 1943 pre-
service accident in which a small steel fragment was removed 
from the eye.  During hospitalization, the veteran's 
diagnosis was changed to detachment of the retina, and he was 
noted to have impaired vision in both eyes.  Additional 
examinations showed that visual acuity was 20/40 and 10/20 in 
the left eye in particular.  Also during one two-week period 
of his hospitalization, the veteran was noted to have had 
absolute bed rest with pin hole goggles.  Subsequent to a 
right eye procedure, he was found to be unfit for further 
duty due to right eye disability, and he was discharged in 
September 1945 by reason of detachment of the retina.  

In a statement dated in October 1945, J.O., M.D., indicated 
that while on active duty the veteran reported some visual 
disturbance in the right eye and was found to have had a 
detached retina.  Upon examination, the doctor noted that 
there was no vision in the right eye and "normal" vision in 
the left eye of 20/60, correctable to 20/20.    

In an August 1997 letter, R.B., M.D., of Eye Surgeons of 
Springfield, noted that the veteran was seen with a complaint 
of decreased vision in his left eye for the past two weeks.  
Upon examination, visual acuity was no light perception in 
the right eye and 20/60 in the left eye.  There were clear 
corneas.  He was aphakic in the right eye.  There was 1+ 
nuclear sclerosis in the left eye.  The right eye had an old 
fibrotic retinal detachment.  The left eye had a normal disc 
with some pigmentary change and some subretinal blood.  A 
fluorescein angiogram revealed a large slowflow subretinal 
neovascular membrane (SRNVM) that was centered on the fovea.  

In a letter dated in November 1998, R.S., M.D., an ophthalmic 
surgeon, stated that the veteran had no vision in the right 
eye.  In the left eye, Dr. R.S. noted 20/400 visual acuity, 
open angle glaucoma, and macular degeneration.  

In an affidavit received in December 1998, J.B. stated that 
he had known the veteran for over 50 years, vouched that the 
veteran conducted himself with the highest degree of honesty 
and integrity, and recalled that the veteran entered service 
with normal vision in one eye and slightly diminished vision 
in the other eye.  

VA records show that in March 1999 the veteran was seen in 
the eye clinic and diagnosed with no light perception in the 
right eye, open angle glaucoma in the left eye, and age-
related macular degeneration (ARMD) in the left eye that was 
likely an old SRNVM.  He was seen again at the eye clinic in 
March 2000 and diagnosed with history of old choroiditis 
followed by retinal detachment in the right eye leading to no 
light perception; glaucoma in the left eye; and ARMD.  

In an October 2000 statement, R.S., M.D., indicated that he 
has treated the veteran since 1998, at which time his initial 
visual acuity was no light perception in the right eye and 
20/400 in the left eye.  Also noted at that time was macular 
degeneration and macular hemorrhage in the left eye.  
Fluorescein angiogram then did not reveal evidence of SRNVM.  
The doctor noted that in the ensuing two years the veteran's 
visual field defect had progressed and that a laser 
trabeculoplasty was performed in October 2000 uneventfully.  

At the time of a VA examination in November 2000, the 
diagnoses were cataract, nuclear, senile (nuclear sclerotic); 
aphakia, and macular degeneration.  

VA outpatient records dated in October 2001 and April 2002 
indicate that the veteran was seen in the eye clinic.  On 
both occasions, his visual acuity was no light perception in 
the right eye and 20/200 in the left eye.  In October 2001, 
the diagnoses were ARMD, dry in both eyes, aphakic blind 
right eye, exotropia in the right eye, and primary open angle 
glaucoma in the left eye.  In April 2002, the diagnoses were 
primary open angle glaucoma in the left eye, exudative 
macular degeneration in the left eye, legal blindness in the 
right eye that was longstanding and due to trauma, and mild 
nuclear sclerotic cataract in the left eye.   

At the time of a VA examination in January 2003, the 
veteran's visual acuity was no light perception in the right 
eye.  In the left eye, it was 20/400 at near and distance, 
uncorrected, and 20/50 at near and 20/150-1 at distance, 
corrected.  There was a 1+ nuclear sclerotic cataract in the 
left eye, and he was aphakic in the right eye.  The diagnoses 
were macular degeneration, aphakia, and nuclear cataract 
(senile).  

The RO requested the VA examiner of January 2003 to furnish 
an addendum to his examination report, specifically 
addressing whether the currently existing left eye condition 
was secondary to the problems with the right eye.  In a July 
2003 letter, the examiner opined among other things that 
"[e]ven if the eye injury that caused the retinal detachment 
in the right eye was worsened in the service, the difficulty 
that the [veteran] has in the left eye has nothing to do with 
the retinal detachment in the right eye."  

In an October 2003 rating decision, the RO granted service 
connection and a 40 percent rating for residuals of a right 
eye injury with detached retina.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence 
of superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Service medical records do not show any treatment or 
diagnosis of a left eye disease or injury.  The records do 
show that at the time of his enlistment physical examination 
in December 1944, the veteran was reported to have 
astigmatism and refractive error in the left eye.  He was 
discharged from service nine months later in September 1945 
by reason of a retinal detachment of the right eye, and 
visual acuity testing in his last months continued to show 
refractive error in the left eye.  

The post-service medical records on review show that the 
veteran had "normal" vision in the left eye of 20/60, 
correctable to 20/20, just one month after his service 
discharge.  Beginning in 1997, VA and private reports and 
letters show that the veteran was seen and treated for 
decreased visual acuity in the left eye.  The diagnoses 
pertinent to the left eye were diminished visual acuity, 
nuclear sclerotic cataract (senile), primary open angle 
glaucoma, and age-related macular degeneration likely due to 
an old SRNVM.  The SRNVM was initially identified during 
testing by a private doctor and noted by him in an August 
1997 letter.  

The Board first emphasizes that although the veteran is shown 
to have decreased visual acuity in the left eye due to 
refractive error, there is no basis under governing law for a 
grant of service connection for refractive error.  38 C.F.R. 
§§ 3.303(c), 4.9.  

As for the veteran's cataract, glaucoma, and macular 
degeneration, these were first shown many years after his 
separation from service and are not shown to be related to 
service or to the service-connected residuals of a right eye 
injury with detached retina.  There is, in fact, no competent 
medical evidence even suggesting that these left eye 
disabilities had an in-service onset or are otherwise related 
to service.  Moreover, the RO specifically obtained a medical 
opinion in July 2003 as to whether the veteran's currently 
existing left eye condition was secondary to his right eye 
problems.  The resulting opinion stated in essence that the 
left eye disability was unrelated to the right eye injury and 
disability.  There is no other medical opinion in the record 
that addresses the issue of secondary service connection as 
presented in this case.  

While the veteran sincerely believes that his current left 
eye visual defect was caused by overwork due to loss of 
vision in the right eye, he is a lay person and not competent 
to offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Thus, after careful consideration of the evidence, the Board 
finds that there is no competent evidence showing that the 
veteran's current left eye disabilities, diagnosed as 
diminished visual acuity, nuclear sclerotic cataract 
(senile), primary open angle glaucoma, and age-related 
macular degeneration, are related to service or to service-
connected disability.  The weight of the credible and 
competent evidence is therefore against the veteran's claim 
of secondary service connection.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for blindness in the left eye, claimed as 
secondary to a service-connected right eye disability, is 
denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



